DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.

Status of Claims
Claims 16, 19, 21-28 and 32-33 were rejected in Office Action from 06/29/2022.
Applicant filed a response and amended claim 16.
Claims 16, 19, 21-30 and 32-33 are currently pending in the application, of claims 29-30 are withdrawn from consideration. Claims 1-15, 17-18, 20 and 31 were previously cancelled.
Claims 16, 19, 21-28 and 32-33 are being examined on the merits in this Office Action.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16, 19, 21-28 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (U.S. Patent Application Publication 2015/0221950) and further in view of Jeong et al. (U.S. Patent Application Publication 2009/0075173) and in the alternative, in view of Applicant Admitted Prior Art (AAPA). Hirose et al. (U.S. Patent Application Publication 2018/0175377) is relied upon as an evidentiary reference.  
Regarding claim 16, Minami teaches a negative electrode material comprising a negative electrode active material particle (abstract);
the negative electrode active material particle comprising a silicon compound particle containing a silicon compound SiOx, where 0.8≤x≤1 (paragraph [0012], [0016]); and
wherein the silicon compound particle contains a lithium silicate phase such as Li4SiO4 (paragraph [0015]-[0016]). 
	Minami does not teach the inclusion of a) a metal compound particle and b) an aggregate of the metal compound particle as recited in the claim.
	Jeong, also directed to a negative electrode material (abstract), teaches a negative electrode active material comprising a silicon compound particle (i.e., SiO) (paragraph [0013]-[0014], [0048], [0108]) and further including a metal compound particle such as an oxide (i.e., SiO2 , MyO) and an aggregate of the metal compound particle (i.e., Si phase) (paragraph [0013], [0108]). Further, Jeong teaches the nanocomposite which includes the metal compound particle and the aggregate of the metal compound particle has an average particle size of 0.1µm to 100µm (paragraph [0013], [0044]) which meets the requirements of the claimed particle sizes. Moreover, Jeong teaching mixing the metal compound particle and the aggregate of the metal compound particle with the negative electrode active material particle (paragraph [0108]). Jeong teaches the negative active materials can improve initial capacity, initial efficiency, and cycle-life characteristics (paragraph [0016]).
	Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the negative electrode material of Minami to include a metal compound particle and an aggregate of the metal compound particle as suggested by Jeong in order to improve initial capacity, efficiency, and cycle-life characteristics.  
	In the alternative, AAPA teaches the inclusion of a metal compound particle and an aggregate of the metal compound particle (i.e., nano-complex including Si-phase, SiO2, and MyO metal oxide) improve first time charge-discharge efficiency and to improve cycle characteristics a silicon compound particle comprising SiOx where 0.8≤x≤1.5 is used (paragraph [0009] of the instant published application). In view of Applicant Admitted Prior Art (AAPA), it would be obvious to combine SiOx where 0.8≤x≤1.5 (which is substantially identical to Minami) with nano-complex including Si-phase, SiO2, and MyO metal oxide (corresponding to a metal compound particle and an aggregate of the metal compound particle) (which is substantially identical to Jeong) and arrive at the claimed invention where improved first time charge-discharge efficiency and cycle characteristics can be achieved. 
It is noted that Jeong differ in the exact same average particle size as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the average particle size of Jeong overlap the instant claimed average particle size and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d.
	Regarding claim 19, Minami teaches the metal compound particle has a bond between a metal element and oxygen (i.e., SiO2, MyO includes a bond between a metal and oxygen) (paragraph [0013]).
	Regarding claims 21-23, Minami does not teach the inclusion of the X-ray fluorescence spectrum of the negative electrode material as recited in the instant claims. However, since Minami in combination with Jeong results in a negative electrode material identical to the one claimed, it is reasonable to conclude that such would exhibit the same properties and characteristics. X-ray fluorescence is known as an elemental analysis technique that provides qualitative and quantitative chemical information1. In other words, it provides what elements or what is the composition of the sample being analyzed. In this case, the sample in the prior art is the same as the one claimed therefore, characterization results must necessarily be the same.    
	Regarding claim 26, Minami teaches the negative electrode active material particle has a median diameter of 1-15 µm (abstract).
	Regarding claim 27-28, Minami teaches the negative electrode active material particle with a layer portion containing a carbon material (abstract) (paragraph [0008] with a thickness of 1nm to 200nm (paragraph [0021]).
Regarding claim 24, as indicated above Minami in combination with Jeong results in a negative electrode material identical to the one claimed. As such, it is reasonable to conclude that such would exhibit the same properties and characteristics to include the X-ray diffraction results as recited. However, as evidenced by Hirose who also teaches a negative electrode material having a silicon compound particle defined as SiOx where 0.5≤x≤1.6 (substantially identical to Minami) the silicon compound particle exhibit a diffraction peak attributable to a Si(111) crystal face obtained from an X-ray diffraction using a Cu-Ka line of 1.2° or more of a half value width (2θ) of the diffraction peak, and a crystallite size corresponding to the crystal face is 7.5 nm or less (column 5, lines 12-17). Since the materials Minami and the one claimed are substantially identical, the atoms spacing between elements or compounds (which is the information received from X-ray Diffraction analysis2) would necessarily be the same.  
Regarding claim 25, as indicated above Minami in combination with Jeong results in a negative electrode material identical to the one claimed. As such, it is reasonable to conclude that such would exhibit the same properties and characteristics to include the 29Si-MAS-NMR spectrum results as recited. However, as evidenced by Hirose who also teaches a negative electrode material having a silicon compound particle defined as SiOx where 0.5≤x≤1.6 (substantially identical to Minami), the silicon compound particle satisfies a relationship of A>B where A is a maximum peak intensity value in Si and Li silicate regions given as a chemical shift value of -60 to -95 ppm, and B is a peak intensity value in a SiO2 region given as a chemical shift value of -96 to -150 ppm, the values being obtained from a 29Si-MAS-NMR spectrum of the silicon compound particle (column 4, lines 44-57) (see figure 5). 

    PNG
    media_image1.png
    262
    497
    media_image1.png
    Greyscale


	Regarding claims 32-33, the claims are considered product-by-process claims.  The cited prior art teaches all of the positively recited structure of the claimed product. The determination of patentability is based upon the product structure itself.  The patentability of a product does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Nonetheless, Minami teaches the negative electrode material is produced by a Chemical Vapour Deposition (CVD) method which can include a dry or wet mixing method3. 

Response to Arguments
Applicant’s arguments filed on 09/27/2022 have been fully considered but are moot in view of the new ground(s) of rejection presented in this Office Action in view of Minami and Jeong. 
Examiner appreciates the amendments to claim 16 therefore, the previous objection and rejection under 112 of claim 16 are withdrawn. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/X-ray_fluorescence
        2 https://www.britannica.com/science/X-ray-diffraction
        3 https://en.wikipedia.org/wiki/Chemical_vapor_deposition